Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eduard Lorenz appeals a district court order denying a petition for a writ of mandamus in which he sought an order from the court directing that the Clerk of the Supreme Court of Virginia allow him to proceed in forma pauperis. We affirm on the reasoning of the district court. Lorenz v. Harrington, No. 1:09-cv-00456-JCD-IDD (E.D.Va. May 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented *160in the materials before the court and argument would not aid the decisional process.

AFFIRMED.